Opinion by
Trexler, J.,
This is a suit on a fire insurance policy. There was a partial loss. Some time after the fire the insured went to the local agent and told him he had had a fire and to quote his language, “what I lost, the horses and cows and grain and he wrote down and he said all right you go home and do nothing until I have an answer from the . company and when I have answer from the company I will let you know.” The visit to the agent was repeated several times and each time the agent told him the same thing.
*411The insured did not within the twenty days furnish proofs of loss to the local agent nor within sixty days to the company, see Act of June 27,1883, P. L. 165. Can he excuse his neglect in this respect by proving the representations and promises made by the local agent? The case is one that would naturally appeal to one’s •sympathies. The insured was a foreigner not well acquainted with the English language and having very little knowledge of business affairs. The conduct of the agent was such as to make him believe that nothing further was required of him until the agent sent word. This court however has repeatedly held that such verbal promises do not release the insured from the terms of the policy. In Hottner v. Fire Ins. Co., 31 Pa. Superior Ct. 461, the facts were almost identical with those now presented and what was said by our Brother Head in that case applies to this. “It is not contended by the plaintiff that he ever had any correspondence with the company at its home office or that he ever saw or spoke to any officer, general agent, adjuster or other person specially delegated to adjust and settle his loss. To excuse his own nonperformance of the plainly expressed covenants of his contract the insured relies solely upon a verbal promise of the local agent that he would do whatever was necessary and that the insured need do nothing. There was no agreement of any kind endorsed on the policy to in any way vary its terms and no attempt made to prove that the powers of the agent, conferred on him by the company, were other or greater than those usually possessed by the local soliciting agents of insurance companies. If the insured, under such circumstances, chose to rely on the voluntary promise of the local agent as his warrant for expunging from his contract some of its important provisions and ignoring the warnings therein given against such attempts to alter or waive the terms of the writing on which Ms claim is founded, he placed himself in the position described by Agnew, J., in Marland v. Ins. Co., 71 Pa. 393, thus, ‘If deceived or lulled *412into security it was not by any act of tbe company, but by trusting to the mere opinion of one who had no authority to bind the company by any such expression.’
The same doctrine was declared in Dunn v. Farmer’s Fire Insurance Co., 34 Pa. Superior Ct. 245; Edelson v. Fire Insurance Co., 59 Pa. Superior Ct. 379; Calhoon v. Girard F. & M. Insurance Co., 64 Pa. Superior Ct., 82; and Devaney v. Northwestern National Insurance Co., 64 Pa. Superior Ct. 510.
Judgment affirmed.